IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                       FILED
                               No. 09-60101
                                                                  November 4, 2009
                             Summary Calendar
                                                                Charles R. Fulbruge III
                                                                        Clerk
ANGEL GABRIEL GUEVARA-LOPEZ,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A200 086 843


Before HIGGINBOTHAM, CLEMENT and SOUTHWICK, Circuit Judges
PER CURIAM:*
      Angel Gabriel Guevara-Lopez, a native and citizen of El Salvador,
petitions for review of an order of the Board of Immigration Appeals (BIA)
affirming the immigration judge’s decision denying his application for
withholding of removal. He avers that he will be persecuted on account of his
membership in two particular social groups, i.e., young Salvadoran males




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-60101

targeted for recruitment by the Mara Salvatrucha (MS) street gang and his
family unit.
      We review the BIA’s determination that an alien is not entitled to
withholding of removal for substantial evidence and will not reverse the BIA’s
decision unless the evidence compels a contrary conclusion. Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006). To qualify for withholding of removal, the
alien “must demonstrate a ‘clear probability’ of persecution upon return.” Roy
v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). “A clear probability means that
it is more likely than not that the applicant’s life or freedom would be threatened
by persecution on account of either his race, religion, nationality, membership
in a particular social group, or political opinion.” Id. To establish that he is a
member of a particular social group, Guevara-Lopez must show that he shares
a common immutable characteristic that he cannot change or should not be
required to change because it is fundamental to his individual identity or
conscience. See Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir. 2006).
      The BIA did not err in concluding that Guevara-Lopez did not demonstrate
that he was a member of a particular social group entitled to protection. The
putative group of young Salvadoran males targeted for recruitment by the MS
street gang is overly broad and does not establish a meaningful basis for
distinguishing Guevara-Lopez from other people. Guevara-Lopez also has failed
to establish either that society would perceive members of a family unit opposed
to MS as a group or that his family is in a substantially different situation than
anyone in the general population who resists MS or is perceived as a threat to
its interests, i.e., Guevara-Lopez submitted no evidence that the alleged threats
against him and his family were committed for reasons other than MS’s general
interest in increasing its influence by recruiting others to fill its ranks.
Accordingly, there is substantial evidence to support the BIA’s denial
withholding of removal. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
2005).

                                        2
                         No. 09-60101

The petition for review is DENIED.




                               3